Case 3:20-cv-05423-BHS Document 4 Filed 05/06/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Western District of Washington

Drew MacEwen, Andrew Barkis, Chris Corry, Michael
McKee, Lee PLfuger, Brandon Vick, Fran Wills, and
Bruce Russell

Plaintiff(s)

V. Civil Action No. 20-cv-05423-BHS

Jay Inslee, in his official capacity as the Governor of
Washington

me me ee ee ee ee ee ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Jay \nslee, in his official capacity as the Governor of Washington
c/o Kathryn Leathers, kathryn.leathers@gov.wa.gov (by prior agreement)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Joel B. Ard

joel@ard.law
PO Box 11633
Bainbridge Island, WA 98110

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: _ 05/06/2020 A

 
Case 3:20-cv-05423-BHS Document 4 Filed 05/06/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 20-cv-05423

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any) Jay Inslee, Governor of Washington

 

was received by me on (date)

 

7 I personally served the summons on the individual at (place)

 

on (date) ; or

 

[7 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

7 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) :or
| returned the summons unexecuted because > or
f Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00 :

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
